     Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 1 of 16




                                                  SOUTHERN DISTRICT OF TEXAS
 UNITED STATES DISTRICT COURT
                                                      HOUSTON DIVISION


TIMOTHY MARLOW, Individually and §
On Behalf of All Others Similarly Situated, §
                                            §
             Plaintiff(s),                  §
                                            §
v.                                          §               No. ______________
                                            §
SOUTHEAST CORPORATION AND                   §
WESLEY R. HOWARD,                           §
                                            §
             Defendant(s).                  §

            PLAINTIFF TIMOTHY MARLOW’S ORIGINAL COMPLAINT

       Plaintiff Timothy Marlow (referred to as “Marlow”) brings this action: (1) under 29

U.S.C. § 216(b) individually to recover unpaid overtime wages, liquidated damages, attorney’s

fees and costs under the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”)

and (2) under the Family and Medical Leave Act, 29 U.S.C. §§ 2601-2654 (“FMLA”) to

recover damages, liquidated damages, attorney’s fees and costs against Defendants Southeast

Corporation and Wesley R. Howard (referred to as “Howard”) (collectively referred to as

“Defendants”).

                                     I. Nature of Suit

       1.     Marlow’s claims arise under the FLSA and the FMLA.




                                            -1-
     Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 2 of 16




       2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and general

well-being of workers … .” 29 U.S.C. § 202(a).

       3.     To achieve its humanitarian goals, the FLSA defines appropriate pay deductions

and sets overtime pay, minimum wage and recordkeeping requirements for covered employers.

29 U.S.C. §§ 206(a), 207(a), 211(c).

       4.     Defendants violated the FLSA by employing Marlow “for a workweek longer

than forty hours [but refusing to compensate them] for [their] employment in excess of [forty]

hours … at a rate not less than one and one-half times the regular rate at which [they were or

are] employed.” 29 U.S.C. § 207(a)(1).

       5.     Defendants further violated the FLSA by retaliating against Marlow “because

[he] filed an complaint or instituted or caused to be instituted any proceeding under or related

to [the FLSA]… .” 29 U.S.C. § 215(a)(3).

       6.     Defendants willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

       7.     The FMLA “balance[s] the demands of the workplace with the needs of

families, … promote[s] the stability and economic security of families, and … promote[s]

national interests in preserving family integrity[]” by “entitl[ing] employees to take reasonable

leave…for the care of a [] spouse… who has a seriously health condition[.]” 29 U.S.C. §

2601(b)(1)-(2).




                                              -2-
     Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 3 of 16




       8.     The FMLA makes it unlawful for an employer “to discharge or in any other

manner discriminate against an individual for opposing any practice made unlawful by” the

Act. 29 U.S.C. § 2615(a)(2).

       9.     Defendants violated the FMLA by (1) interfering with and/or denying Marlow

FMLA benefits to which he was entitled and (2) retaliating against Marlow because he

engaged in activity protected by the FMLA.

                                  II. Jurisdiction & Venue

       10.    This action arises under multiple federal statutes, the FLSA and the FMLA. 28

U.S.C. § 1331 (federal-question jurisdiction).

       11.    Venue is proper in this district and division pursuant to 28 U.S.C. §

1391(b)(1),(2) because Defendants reside in the Houston Division of the Southern District of

Texas and/or a substantial part of the events or omissions giving rise to Marlow’s claim

occurred in the Houston Division of the Southern District of Texas.

                                         III. Parties

       12.    Marlow is an individual who resides in Hardin County, Texas and who was

employed by Defendants during the last three years.

       13.    Defendant Southeast Corporation is a Texas corporation that may be served

with process by serving its registered agent:

                                     Wesley R. Howard
                                        3525 Preston
                                    Pasadena, Texas 77505




                                                -3-
         Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 4 of 16




Alternatively, if the registered agent of Southeast Corporation cannot with reasonable

diligence be found at the company’s registered office, Defendants may be served with process

by serving the Texas Secretary of State. See, Tex. Bus. Org. Code §§ 5.251-5.254; see also, Tex.

Civ. Prac. & Rem. Code § 17.026.

          14.   Defendant Wesley R. Howard is an individual that may be served with process

at:

                                        3525 Preston
                                    Pasadena, Texas 77505

or wherever he may be found. Howard may also be served with process pursuant to Tex. Civ.

Prac. & Rem. Code § 17.021 by serving an agent or clerk employed at his office or place of

business because this action grows out of or is connected with the business he transacts in this

state.

          15.   An allegation that Defendants committed any act or omission should be

construed to mean the company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of Defendants or

was done in the normal course and scope of employment of Defendants’ officers, directors,

vice-principals, agents, servants or employees.




                                             -4-
     Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 5 of 16




                                         IV. Facts

A. Background Facts

      16.    Southeast Corporation operates Dairy Queen franchises, a limited-service

restaurant that serves specialty snack items and nonalcoholic beverages, throughout the

Houston and Beaumont area.

      17.    Southeast Corporation does business in the territorial jurisdiction of this Court.

      18.    Southeast Corporation employed Marlow from August 2016 to the present.

      19.    Defendants employed Marlow as a maintenance technician.

      20.    Howard was also Marlow’s employer – and is individually liable to him for the

FLSA and FMLA violations described below – because he: (1) had the authority to hire and

fire Southeast Corporation employees, including Marlow; (2) supervised or controlled

Southeast Corporation employees schedules or conditions of employment, including Marlow’s

schedule and/or conditions of employment; (3) determined the rate or method of payment for

Southeast Corporation employees, including Marlow; and/or (4) maintained Southeast

Corporation’s employee records, including Marlow’s records.

      21.    As a maintenance technician, Marlow was responsible for maintaining and

repairing equipment at each of Defendants’ Dairy Queen franchises.

B. FLSA Facts

      22.    During Marlow’s employment with Defendants, he was engaged in commerce

or in the productions of goods for commerce.




                                            -5-
     Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 6 of 16




       23.    During Marlow’s employment with Defendants, the company had employees

engage in commerce or in the production of goods for commerce.

       24.    During Marlow’s employment with Defendants, the company had employees

handling, selling or otherwise working on goods or materials that had been moved in or

produced for commerce by others.

       25.    During Marlow’s employment with Defendants, the company had an annual

gross volume of sales made or business done of at least $500,000.

       26.    Defendants paid Marlow on a salary basis.

       27.    During Marlow’s employment with Defendants, he regularly worked in excess

of forty hours per week.

       28.    Defendants knew or should have known that Marlow worked in excess of forty

hours per week.

       29.    Defendants did not pay Marlow for the hours he worked in excess of forty per

week “at a rate not less than one and one-half times the regular rate at which he [was]

employed.” 29 U.S.C. § 207(a)(1).

       30.    Instead, Defendants paid Marlow a fixed sum—a salary—regardless of the

number of hours he worked.

       31.    Marlow was not exempt from the maximum hour requirements of the FLSA.

       32.    As a maintenance technician, Marlow’s primary duties were nonexempt.

       33.    As a maintenance technician, Marlow’s primary duties did not include office or

nonmanual work.


                                            -6-
       Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 7 of 16




        34.   As a maintenance technician, Marlow’s primary duties were not directly related

to the management or general business operations of Defendants’ or its customers.

        35.   As a maintenance technician, Marlow’s primary duties did not differ

substantially from the duties of traditionally nonexempt hourly workers.

        36.   As a maintenance technician, Marlow did not, in performing his primary duties,

regularly exercise discretion and independent judgment with respect to matters of significance.

        37.   As a maintenance technician, Marlow was, instead, required to follow

Defendants’ policies, practices and procedures.

        38.   As a maintenance technician, Marlow did not have any independent authority

to deviate from Defendants’ policies, practices and procedures.

        39.   Defendants knew or should have known that Marlow was not exempt from the

maximum hour requirements of the FLSA.

        40.   Defendants willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

        41.   During Marlow’s employment with Defendants, the company did not maintain

accurate time and pay records for Marlow as required by 29 U.S.C. § 211(c) and 29 C.F.R. pt.

516.

        42.   During Marlow’s employment with Defendants, the company did not post and

keep posted the notice required by 29 C.F.R. § 516.4.

        43.   Defendants continued the pay practice(s) complained of by Marlow without

investigation after being put on notice that the pay practice(s) violated the FLSA.


                                             -7-
     Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 8 of 16




       44.     Defendants have a history of FLSA violations that put the company on actual

notice of the requirements of the FLSA.

       45.     Prior to this lawsuit, Defendants conducted on or more internal investigations

which revealed violations similar to the one(s) complained of by Marlow.

       46.     As a result of the Defendants’ FLSA violations, Marlow complained to the

Department of Labor on January 21, 2020.

       47.     Following his complaints to the Department of Labor, Marlow was subjected to

retaliation for his complaints.

       48.     Because Defendants willfully violated the FLSA, the company is liable to

Marlow for any FLSA violations that occurred during the last three years. 29 U.S.C. § 255(a).

       49.     As a result of the FLSA violation(s) described above, Defendants are liable to

Marlow for unpaid overtime wages, liquidated damages and attorney’s fees and costs. 29

U.S.C. § 216(b).

C. FMLA Facts

       50.     During Marlow’s employment with Defendants, there was always at least fifty

employees within seventy-five miles of Marlow’s worksite.

       51.     During the last twelve months of his employment with Defendants, Marlow

worked at least 1,250 hours.

       52.     During his employment with Defendants, Marlow’s wife experienced a serious

health condition that required Plaintiff to take intermittent leave as permitted under the

FMLA.


                                            -8-
     Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 9 of 16




       53.    In early January of 2020, Plaintiff made his first request for FMLA intermittent

leave to Defendants.

       54.    Plaintiff made repeated requests for the FMLA documents, but Defendants

refused to provide Plaintiff with the FMLA documentation so that he could submit his request

for approved leave.

       55.    On January 31, 2020, as a result of Defendants’ refusal to provide Plaintiff with

the FMLA documents, Plaintiff complained to the Department of Labor.

       56.    Defendants finally provided Plaintiff with the FMLA documentation but

denied his request for FMLA leave.

       57.    Following his request for FMLA leave and his complaints to the Department

of Labor, Defendants issued Plaintiff multiple written disciplinary warnings.

       58.    Prior to his request for FMLA and complaints to the Department of Labor, he

had never been issued any type of written disciplinary warning.

       59.    Defendants continued to retaliate against Plaintiff for his request for FMLA

leave, taking FMLA leave and for his complaints to the Department of Labor.

       60.    Given the lack of any prior alleged performance issues and the temporal

proximity between his FMLA request, his FMLA leave and his complaints to the Department

of Labor, Defendants disciplinary write-ups were clearly motived by its unlawful desire to

retaliate against him for engaging in protected activity.

       61.    Defendants knew or showed a reckless disregard for whether its conduct

violated the FMLA.


                                             -9-
     Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 10 of 16




                                       V. Count One—
                    Failure to Pay Overtime in Violation of 29 U.S.C. § 207

         62.     Marlow adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         63.     During Marlow’s employment with Defendants, he was a nonexempt employee.

         64.     As a nonexempt employee, Defendants were legally obligated to pay Marlow

“at a rate not less than one and one-half times the regular rate at which he [was] employed[]”

for the hours he worked in excess of forty per week. 29 U.S.C. § 207(a)(1).

         65.     Defendants did not pay Marlow “at a rate not less than one and one-half times

the regular rate at which he [was] employed[]” as required by 29 U.S.C. § 207(a)(1).

         66.     Instead, Defendants paid Marlow a fixed sum—a salary—regardless of the

number of hours he worked.

         67.     If Defendants classified Marlow as exempt from the maximum hour

requirements of the FLSA, he was misclassified.

         68.     As a result of the FLSA violation(s) described above, Defendants are liable to

Marlow for back wages equal to the difference between what it should have paid and what it

actually paid.

                                       VI. Count Two—
                    Willful Violation of the FLSA Under 29 U.S.C. § 255(a)

         69.     Marlow adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).




                                               - 10 -
     Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 11 of 16




         70.   Defendants willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

         71.   Defendants failed to maintain accurate time and pay records.

         72.   Because Defendants willfully violated the FLSA, the company is liable to

Marlow for any FLSA violations that occurred during the last three years. 29 U.S.C. § 255(a).

                                   VII. Count Three—
                     Interference With and/or Denial of FMLA Benefits

         73.   Marlow adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         74.   During Marlow’s employment with Defendants, the company was covered by

the FMLA.

         75.   Marlow was eligible to take leave under the FMLA.

         76.   By denying his intermittent leave under the FMLA, Defendants interfered with

and/or denied Marlow the FMLA benefits to which he was entitled.

         77.   Because Defendants knew or showed a reckless disregard for whether its conduct

violated the FMLA, it willfully violated the FMLA.

         78.   As a result of the FMLA violation(s) described above, Defendants are liable to

Marlow for actual monetary losses sustained by Marlow (up to a sum equal to twelve weeks of

wages or salary for Marlow), interest, liquidated damages, front pay, expert witness fees, and

attorney’s fees.




                                             - 11 -
     Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 12 of 16




                                     VIII. Count Four—
                            Retaliation in Violation of the FMLA

         79.   Marlow adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         80.   During Marlow’s employment with Defendants, the company was covered by

the FMLA.

         81.   The FMLA makes it unlawful for an employer “to discharge or in any other

manner discriminate against an individual for opposing any practice made unlawful by” the

Act. 29 U.S.C. § 2615(a)(2).

         82.   Marlow was eligible to take leave under the FMLA.

         83.   Marlow requested leave to care for his wife, an FMLA protected activity.

         84.   Additionally, Marlow complained to the Department of Labor after Defendants

denied his FMLA request for leave, an FMLA protected activity.

         85.   Following his request for FMLA leave and his complaints to the Department

of Labor, Defendants issued Plaintiff multiple written disciplinary warnings.

         86.   Defendants continued to retaliate against Plaintiff for his request for FMLA

leave, taking FMLA leave and for his complaints to the Department of Labor.

         87.   Marlow’s engaging in FMLA protected activity was a motivating factor in

Defendants’ issuance of disciplinary warnings. Given the lack of any prior alleged performance

issues and the temporal proximity between his FMLA request, his FMLA leave and his




                                             - 12 -
     Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 13 of 16




complaints to the Department of Labor, Defendants disciplinary write-ups were clearly

motived by its unlawful desire to retaliate against him for engaging in protected activity.

         88.      Because Defendants knew or showed a reckless disregard for whether its conduct

violated the FMLA, it willfully violated the FMLA.

         89.      As a result of the FMLA violation(s) described above, Defendants are liable to

Marlow for back pay, employee benefits or other compensation lost, interest, liquidated

damages, front pay, expert witness fees, and attorney’s fees.

                                    IX. Count Five—
           Liquidated Damages, Attorney’s Fees & Costs Under 29 U.S.C. § 216(b)

         90.      Marlow adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         91.      Marlow is authorized to recover liquidated damages on his claims by statute. 29

U.S.C. § 216(b).

         92.      Marlow is authorized to recover attorney’s fees and costs on his claims by

statute. 29 U.S.C. § 216(b).

         93.      Marlow has retained the professional services of the undersigned attorneys.

         94.      Marlow has complied with the conditions precedent to recovering attorney’s

fees and costs.

         95.      Marlow has incurred or may incur attorney’s fees and costs in bringing this

lawsuit.




                                                - 13 -
        Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 14 of 16




         96.    The attorney’s fees and costs incurred or that may be incurred by Marlow were

or are reasonable and necessary.

         97.    Defendants are liable to Marlow for liquidated damages, attorney’s fees and

costs by reason of the FLSA violations described above. 29 U.S.C. § 216(b).

                                       X. Count Six—
                              Attorney’s Fees Under the FMLA.

         98.    Marlow adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         99.    Marlow is authorized to recover attorney’s fees on her claims by statute. 29

U.S.C. § 2617(a)(3).

         100.   Marlow has retained the professional services of the undersigned attorneys.

         101.   Marlow has complied with the conditions precedent to recovering attorney’s

fees.

         102.   Marlow has incurred or may incur attorney’s fees in bringing this lawsuit.

         103.   The attorney’s fees incurred or that may be incurred by Marlow were or are

reasonable and necessary.

         104.   Defendants are liable to Marlow for attorney’s fees by reason of the FMLA

violations described above. 29 U.S.C. § 2617(a)(3).

                                       XI. Relief Sought

   105.         Marlow demands the following relief:

                a. for violations of the FLSA -



                                              - 14 -
Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 15 of 16




           i. judgment against Defendants in Marlow’s favor for unpaid overtime
              wages, liquidated damages and attorney’s fees, plus interest and costs;
              and

          ii. all other relief and sums that may be adjudged against Defendants in
              Marlow’s favor both individually and on behalf of all similarly situated
              employees of Defendants.


       b. for violations of the FMLA –

           i. judgment against Defendants in Marlow’s favor for back pay, employee
              benefits or other compensation lost, liquidated damages, expert witness
              fees, and attorney’s fees, plus interests and costs; and

          ii. all other relief and sums that may be adjudged against Defendants in
              Marlow’s favor for violations of the FMLA.




                                    - 15 -
    Case 4:20-cv-03437 Document 1 Filed on 10/06/20 in TXSD Page 16 of 16




                                             Respectfully Submitted,

                                             MOORE & ASSOCIATES
                                             Lyric Centre
                                             440 Louisiana Street, Suite 675
                                             Houston, Texas 77002-1063
                                             Telephone: (713) 222-6775
                                             Facsimile: (713) 222-6739


                                             By:
                                                   Melissa Moore
                                                   State Bar No. 24013189
                                                   Federal Id. No. 25122
                                                   melissa@mooreandassociates.net
                                                   Curt Hesse
                                                   State Bar. No. 24065414
                                                   Federal Id. No. 968465
                                                   curt@mooreandassociates.net

                                             ATTORNEYS FOR PLAINTIFF


Of Counsel:

Renu Tandale
State Bar No. 24107417
Federal Id. No. 3487389
renu@mooreandassociates.net




                                    - 16 -
